Title: From Thomas Jefferson to John Jay, 19 September 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Sep. 19. 1789.

I had the honour of addressing you on the 30th. of the last month. Since that I have taken the liberty to consign to you a box  of officers muskets, containing half a dozen, made by the person and on the plan which I mentioned to you in a letter, which I cannot turn to at this moment, but I think it was of the year 1785. A more particular account of them you will find in the inclosed copy of a letter which I have written to General Knox. The box is marked TI No. 36. is gone to Havre and will be forwarded to you by the first vessel bound to New York, by Mr. Nathaniel Cutting, an American gentleman establishing himself there.
Recalling to your mind the account I gave you of the number and size of ships fitted out by the English the last year for the Northern whale fishery and comparing with it what they have fitted out this year for the same fishery, the comparison will stand thus.


Years 
Vessels
Tons
Men


1788.
255 
75,436
10,710


1789.
178 
51,473
7,476


difference 
 77 
23,963
3,234


by which you will perceive that they have lost a third of that fishery in one year, which I think almost entirely, if not quite, ascribable to the shutting the French ports against their oil. I have no account of their Southern fishery of the present year.
As soon as I was informed that our bankers had the money ready for the redemption of our captives, I went to the general of the order of the holy trinity, who retained all his dispositions to aid us in that business. Having a very confidential agent at Marseilles, better acquainted than himself with the details, he wrote to him for his opinion and information on the subject. I inclose you a copy of his answer, the original of which was communicated to me. I thereupon have authorized the General to go as far as 3000.₶ a head for our captives, and for this purpose to adopt the plan proposed of sending one of his own religious at our expence (which will be small), or any other plan he thinks best. The honesty and goodness of his character places us in safety in his hands. To leave him without any hesitation in engaging himself for such a sum of money, it was necessary to depose it in a bankers hands here. Mr. Grand’s were agreeable to him, and I have therefore desired our bankers at Amsterdam to remit it here. I do not apprehend in the progress of the present revolution any thing like a general bankruptcy which should pervade the whole class of bankers. Were such an event to appear imminent, the excessive caution of the house of Grand & Co. establishes it in the general opinion as the last that  would give way, and consequently would give time to withdraw this money from their hands. Mr. Short will attend to this, and will withdraw the money on the first well-founded appearance of danger. He has asked me what he shall do with it? Because it is evident that when Grand cannot be trusted, no other individual at Paris can, and a general bankruptcy can only be the effect of such disorders as would render every private house an insecure deposit. I have not hesitated to say to him, ‘in such an event pay it to the government. In this case it becomes only a change of destination, and no loss at all.’ But this has passed between us for greater caution only, and in the worst case supposeable, for tho’ a suspension of paiment by government might affect the bankers a little, I doubt if any of them have embarked so much in the hands of government as to endanger failure; and especially as they have had such long warning.
You will have known that the Ordinance passed by M. de Chillon in St. Domingo, for opening ports to our importations in another part of the island, was protested against by Marbois. He had always led the Ct. de la Luzerne by the nose while Governor of that island. Marbois’ representations, and Luzerne’s prepossessions against our trade with their colonies, occasioned him as minister of that department not only to reverse the ordinance but to recall Chillon and send out a successor. Chillon is arrived here, and having rendered himself very popular in the islands, their deputies in the national assembly have brought the question before them. The assembly has done nothing more as yet than to appoint a committee of enquiry. So much of Chillon’s ordinance as admitted the importation of our provisions is continued for a time. M. de Marbois too is recalled, I know not why nor how. M. de la Luzerne’s conduct will probably come under view only incidentally to the general question urged by the Colony deputies, Whether they shall not be free in future to procure provisions where they can procure them cheapest? But the deputies are disposed to treat Monsr. de la Luzerne roughly. This with the disgrace of his brother the bishop de Langres turned out of the presidentship of the national assembly for partiality in office to the Aristocratic principles, and the disfavor of the assembly towards M. de la Luzerne himself as having been formerly of the plot (as they call it) with Breteuil and Broglio, will probably occasion him to be out of office soon.—The Treasury board have no doubt attended to the necessity of giving timely orders for the payment of the February interest at Amsterdam. I am well informed


 


Busts by Houdon. (See p. xxxvii.)
 
that our credit is now the first at that exchange (England not borrowing at present). Our 5. percent bonds are risen to 97. and 99. They have been heretofore at 93. There are at this time several companies and individuals here, in England and Holland negociating to sell large parcels of our liquidated debt. A bargain was concluded by one of these the other day for 600,000 Dollars. In the present state of our credit every dollar of this debt will probably be transferred to Europe within a short time.
Sep. 23. The combination of bankers and other ministerial tools had led me into the error (when I wrote my last letter) into which they had led most people, that the loan lately opened here went on well. The truth is that very little has been borrowed, perhaps not more than 6. or 8. millions. The king and his ministers were yesterday to carry their plate to the mint. The ladies are giving up their jewels to the National assembly. A contribution of plate in the time of Louis XV. is said to have carried about 8. millions to the treasury. Plate is much more common now, and therefore if the example prevail now in the same degree it did then, it will produce more. The contribution of jewels will hardly be general, and will be unproductive. Mr. Necker is on the 25th. to go to the assembly to make some proposition. The hundredth penny is talked of.
The assembly proceeds slowly in the forming their constitution. The original vice of their numbers causes this, as well as a tumultuous manner of doing business. They have voted that the elections of the legislature shall be biennial; that it shall be of a single body, but they have not yet decided what shall be it’s number, nor whether they shall be all in one room, or in two (which they call a division into sections). They have determined that the king shall have a suspensive and iterative veto: that is, that after negativing a law, it cannot be presented again till after a new election. If he negatives it then, it cannot be presented a third time till after another new election. If it be then presented, he is obliged to pass it. This is perhaps justly considered as a more useful negative than an absolute one, which a king would be afraid to use. Mr. Necker’s influence with the assembly is nothing at all. Having written to them by order of the king on the subject of the veto, before it was decided, they refused to let his letter be read. Again lately, when they desired the sanction of the king to their proceedings of the 4th. of August, he wrote, in the king’s name, a letter to them remonstrating against an immediate sanction to the whole; but they persisted, and the sanction was given. His disgust at this want of influence, together  with the real difficulties of his situation make it believed that he is desirous of resigning. The public stocks were extremely low the day before yesterday. The Caisse d’escompte at 3640. and the loan of 125. millions of 1784. was at 15. pr. cent loss. Yesterday they rose a little.
The slouth of the assembly (unavoidable from their numbers) has done the most sensible injury to the public cause. The patience of a people, who have less of that quality than any other nation in the world, is worn threadbare. Time has been given to the Aristocrats to recover from their panic, to cabal, to sow dissensions in the assembly and distrust out of it. It has been a misfortune that the king and aristocracy together have not been able to make a sufficient resistance to keep the patriots in a compact body. Having no common enemy of such force as to render their union necessary, they have suffered themselves to divide. The assembly now consists of four distinct parties. 1. The Aristocrats, comprehending the higher members of the clergy, military, and nobility, and the parliaments of the whole kingdom. This forms a head without a body. 2. The moderate royalists, who wish for a constitution nearly similar to that of England. 3. The Republicans, who are willing to let their first magistracy be hereditary, but to make it very subordinate to the legislature, and to have that legislature consist of a single chamber. 4. The faction of Orleans. The 2d. and 3d. descriptions are composed of honest, well meaning men, differing in opinion only, but both wishing the establishment of as great a degree of liberty as can be preserved. They are considered together as constituting the Patriotic part of the assembly, and they are supported by the Souldiery of the army, the souldiery of the church, that is to say the Curés and monks, the disinterested part of the nobility, which is small, and the substantial Bourgeoisie of the whole nation. The part of these collected in the cities, have formed themselves into municipal bodies, have chosen municipal representatives, and have organised and armed corps, considerably more numerous in the whole than the regular army. They have also the ministry, such as it is, and as yet the king. Were these 2d. and 3d. parties, or rather these sections of the same party to separate entirely, this great mass of power and wealth would be split nobody knows how. But I do not think they will separate. Because they have the same honest views; because, each being conscious of the rectitude of the other, there is no rancour between them: because they retain the desire of coalescing. In order to effect this, they, not long ago,  proposed a conference, and desired it might be at my house, which gave me an opportunity of judging of their views. They discussed together their points of difference for six hours, and in the course of discussion agreed on mutual sacrifices. The effect of this agreement has been considerably defeated by the subsequent proceedings of the assembly, but I do not know that it has been thro’ any infidelity of the leaders to the compromise they had agreed on. Another powerful band of union between these two parties is our friend the Marquis de la Fayette. He left the assembly while they as yet formed but one party. His attachment to both is equal, and he labours incessantly to keep them together. Should he be obliged to take part against either, it will be against that which shall first pass the Rubicon of reconciliation with the other. I should hope in this event that his weight will be sufficient to turn the scale decidedly in favor of the other. His command of the armed militia of Paris (30,000 in number and comprehending the French guards who are 5000 regulars) and his influence with the municipality, would secure this city; and tho’ the armed militia and municipalities of the other cities are in no wise subordinate to those of Paris, yet they look up to them with respect, and look particularly to the Marquis de la Fayette as leading always to the rights of the people. This turn of things is so probable that I do not think either section of the patriots will venture on any act which will place themselves in opposition to him. This being the face of things, troubled as you will perceive, civil war is much talked of and expected: and this talk and expectation has a tendency to beget it. What are the events which may produce it? 1. The want of bread, were it to produce a commencement of disorder, might ally itself to more permanent causes of discontent, and thus continue the effect beyond it’s first cause. The scarcity of bread which continues very great amidst a plenty of corn, is an aenigma which can be solved only by observing that the furnishing the city is in the new municipality, not yet masters of their trade. 2. A public bankruptcy. Great numbers of the lower as well as higher classes of citizens depend for subsistence on their property in the public funds. 3. The absconding of the king from Versailles. This has for some time been apprehended as possible. In consequence of this apprehension, a person whose information would have weight, wrote to the Count de Montmorin adjuring him to prevent it by every possible means, and assuring him that the flight of the king would be the signal of a St. Barthelemi against the aristocrats in Paris and perhaps thro  the kingdom. M. de Montmorin shewed the letter to the queen, who assured him solemnly that no such thing was in contemplation. His shewing it to the queen proves he entertained the same distrust with the public. It may be asked what is the queen disposed to do in the present situation of things? Whatever rage, pride and fear can dictate in a breast which never knew the presence of one moral restraint.
Upon the whole I do not see it as yet probable that any actual commotion will take place. And if it does take place I have strong confidence that the patriotic party will hold together, and their party in the nation be what I have described it. In this case there would be against them the Aristocracy, and the faction of Orleans. This consists, at this time, of only the Catalines of the assembly, and some of the lowest descriptions of the mob. It’s force within the kingdom must depend on how much of this last kind of people it can debauch with money from it’s present bias to the right cause. This bias is as strong as any one can be in a class which must accept it’s bread from him who will give it. It’s resources out of the kingdom are not known. Without doubt England will give money to produce and to feed the fire which should consume this country. But it is not probable she will engage in open war for that. If foreign troops should be furnished, it would be most probably by the king of Prussia, who seems to offer himself as the bull-dog of tyranny to all his neighbors. He might too be disturbed by the contagion of the same principles gaining his own subjects, as they have done those of the Austrian Netherlands, Liege, Cologne, and Hessecassel. The army of the latter prince, joining with his subjects are said to have possessed themselves of the treasures he had amassed by hiring troops to conquer us, and by other iniquities. 54. millions of livres is the sum mentioned. But all these means, external and internal, must prove inadequate to their ultimate object, if the nation be united as it is at present.
Expecting within a few days to leave Paris, and that this is my last letter on public subjects, I have indulged myself in giving you a general view of things, as they appear to me at the time of my leaving them. Mr. Short will have the honour of continuing the narration, and of correcting it where circumstances unknown or unforeseen may give a different turn to events.—I have the honor to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

 